Name: Commission Regulation (EC) No 1739/2003 of 30 September 2003 reducing, for the 2003/2004 marketing year, the guaranteed quantity under the production quotas for the sugar sector and the presumed maximum supply needs of sugar refineries under preferential imports
 Type: Regulation
 Subject Matter: beverages and sugar;  production;  trade;  trade policy;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32003R1739Commission Regulation (EC) No 1739/2003 of 30 September 2003 reducing, for the 2003/2004 marketing year, the guaranteed quantity under the production quotas for the sugar sector and the presumed maximum supply needs of sugar refineries under preferential imports Official Journal L 249 , 01/10/2003 P. 0038 - 0042Commission Regulation (EC) No 1739/2003of 30 September 2003reducing, for the 2003/2004 marketing year, the guaranteed quantity under the production quotas for the sugar sector and the presumed maximum supply needs of sugar refineries under preferential importsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Articles 10(6) and 39(6) thereof,Whereas:(1) Article 10(3) and (4) of Regulation (EC) No 1260/2001 lay down that the guaranteed quantity under production quotas should be reduced before 1 October each marketing year if the forecasts for the year in question show an exportable balance (attracting a refund) greater than the maximum laid down by the Agriculture Agreement concluded under Article 300(2) of the Treaty.(2) The forecasts for the 2003/2004 marketing year indicate an exportable balance exceeding the maximum laid down by the Agriculture Agreement. It is therefore necessary to set the overall reduction of the guaranteed quantity and divide it up between sugar, isoglucose and inulin syrup on the one hand and the production regions concerned on the other, using the coefficients provided for in Article 10(4) of Regulation (EC) No 1260/2001.(3) In accordance with Article 10(5) of Regulation (EC) No 1260/2001, each Member State must then allocate the difference to which it is subject among the producer undertakings established on its territory on the basis of the existing ratio between their A and B quotas for the product in question and the basic quantity A and the basic quantity B for the Member State for this product.(4) Article 39(5) of Regulation (EC) No 1260/2001 lays down that a reduction in the guaranteed quantity entails a reduction in the presumed maximum raw sugar needs of Community refineries for the marketing year in question. It is therefore necessary to set the corresponding reduction for these needs and to allocate it among the Member States concerned.(5) The time limits by which the Member States must establish the reductions applying to each undertaking on their territory should be set.(6) The Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. Pursuant to Article 10(4) of Regulation (EC) No 1260/2001, the guaranteed quantity under production quotas for the 2003/2004 marketing year shall be reduced by 215513 tonnes in white sugar equivalent.2. The reduction referred to in paragraph 1 shall be allocated by product and by region in accordance with Annex I.The basic quantities, after reduction, used to allocate the production quotas to producer undertakings for the 2003/2004 marketing year shall be as set out in Annex II.3. The Member States shall establish before 1 November 2003 the specific reduction for each producer undertaking to which a production quota for the 2003/2004 marketing year has been assigned, and its A and B quotas adjusted in accordance with this reduction.Article 21. Pursuant to Article 39(5) of Regulation (EC) No 1260/2001, the presumed maximum supply needs of Community refineries for the 2003/2004 marketing year shall be reduced by 2691,5 tonnes in white sugar equivalent.2. The reduction referred to in paragraph 1 shall be allocated among the Member States in accordance with Annex III.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.ANNEX IALLOCATION BY PRODUCT AND REGION OF THE REDUCTION IN THE GUARANTEED QUANTITY1. Basic quantities A>TABLE>2. Basic quantities B>TABLE>ANNEX IIBASIC QUANTITIES USED TO ALLOCATE THE A AND B PRODUCTION QUOTAS AFTER REDUCTION OF THE GUARANTEED QUANTITY1. Basic quantities A>TABLE>2. Basic quantities B>TABLE>ANNEX IIIBREAKDOWN BY MEMBER STATE OF THE REDUCTION IN MAXIMUM PRESUMED REFINERY SUPPLY NEEDS, IN TONNES OF WHITE SUGAR>TABLE>